EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d−1(k)(l) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing, along with all other such undersigned, on behalf of the Reporting Persons (as defined in the joint filing), of a statement on Schedule 13D (including amendments thereto) with respect to the common stock, par value $0.001, of the Issuer (as defined in the attached Schedule 13D), and agrees that this agreement be included as an Exhibit to such joint filing.This agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. [Signature Page Follows] IN WITNESS WHEREOF, each of the undersigned has executed this Joint Filing Agreement as of this 26th day of August, 2011. MORGAN STANLEY By: /s/ Christina Huffman Name: Christina Huffman Title: Authorized Signatory MS HOLDINGS INCORPORATED By: /s/ Walter E. Rein Name: Walter E. Rein Title: VicePresident MORGAN STANLEY PRIVATE EQUITY ASIA III, INC. By: /s/ Alan K. Jones Name: Alan K. Jones Title: President MORGAN STANLEY PRIVATE EQUITY ASIA III, L.L.C. By: Morgan Stanley Private Equity Asia III, Inc., its sole member By: /s/ Alan K. Jones Name: Alan K. Jones Title: President Signature Page MORGAN STANLEY PRIVATE EQUITY ASIA III, L.P. By: Morgan Stanley Private Equity Asia III, L.L.C., its general partner By: Morgan Stanley Private Equity Asia III, Inc., its sole member By: /s/ Alan K. Jones Name: Alan K. Jones Title: President MORGAN STANLEY PRIVATE EQUITY ASIA EMPLOYEE INVESTORS III, L.P. By: Morgan Stanley Private Equity Asia III, L.L.C., its general partner By: Morgan Stanley Private Equity Asia III, Inc., its sole member By: /s/ Alan K. Jones Name: Alan K. Jones Title: President MORGAN STANLEY PRIVATE EQUITY ASIA III HOLDINGS (CAYMAN) LTD By: /s/ Alan K. Jones Name: Alan K. Jones Title: Sole Director MSPEA AGRICULTURE HOLDING LIMITED By: /s/ Alan K. Jones Name: Alan K. Jones Title: Sole Director Signature Page
